Citation Nr: 1550181	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-16 975	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain of multiple joints to include the knees, wrists, ankles, and left shoulder, to include as an undiagnosed illness.

2.  Entitlement to an effective date prior to February 10, 2014 for the grant of aid and attendance for the Veteran's spouse.


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a July 2015 rating decision, the RO granted entitlement to aid and attendance allowance for the Veteran's spouse, effective February 10, 2014.  In August 2015, the Veteran submitted a VA Form 21-0958 (Notice of Disagreement (NOD)), in which he disagreed with the July 2015 rating decision as to the effective date of the award of aid and attendance allowance for the Veteran's spouse.  This issue has been added to the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2015, after the certification of the appeal to the Board, the Veteran's representative veterans service organization submitted a statement that equates to a motion to withdraw as representative in the appeal.  As good cause has been presented and the Veteran has been notified of this occurrence, the Board grants the motion.  See 38 C.F.R. § 20.608(b) (2015).  Thus, the Veteran is presently considered to be self represented in this case.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied a claim of entitlement to service connection for joint pain.  The Veteran did appeal the decision.
  
2.  Evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for joint pain, and raises a reasonable possibility of substantiating the underlying claim for service connection for joint pain.   


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied the Veteran's claim of service connection for joint pain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for joint pain has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim of service connection for joint pain in November 2004.  In a June 2005 rating decision, the RO denied the claim. The Veteran was notified of the June 2005 rating decision and his appellate rights by a letter dated In July 2005.  No new and material evidence was received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b) (2015).  Additionally, the Veteran did not appeal the June 2005 rating decision.  Therefore that rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

The Veteran filed a claim petitioning to reopen the previously denied claim in June 2009.  In a September 2009 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been received to reopen.  The Veteran's appeal of this decision forms the basis of the present appeal.  The statement of the case dated in March 2014 confirmed and continued the denial, declining to reopen the claim.  

Although the prior June 2005 rating decision is final as to the service connection claim, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence of record at the time of the last final rating decision of June 2005 consisted of lay statements, service personnel records including the Veteran's DD Form 214, and post-service VA and private medical treatment records dated prior to the June 2005 rating decision. 

In June 2009, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for joint pain of multiple joints, to include the knees, wrists, ankles, and shoulders, to include as an undiagnosed illness.  Since the June 2005 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records, reports of VA examinations, and lay statements of the Veteran. 

The additional records provide evidence not previously on file that is probative to the Veteran's assertions that he has chronic joint pain of multiple joints to include the knees, wrists, ankles, and left shoulder, that is related to service.  Thereby the additional evidence relates to an unestablished fact necessary to substantiate the claim, which was missing at the time of the June 2005 rating decision.

In particular, additional records received since June 2005 includes reports of a VA examination in October 2011 and two examinations in June 2013, including an examination for shoulder and arm conditions and two VA Gulf War general medical examinations.  

Notably, in rating decisions issued during the pendency of this appeal, the RO granted service connection for arthritis of the right hand in March 2013 and for right rotator cuff tendinopathy (claimed as joint pain) in August 2013, on the basis of evidence on file dated through to the time of the respective rating decisions in March and August 2013 including the aforementioned VA examinations.  

Previously there were no VA examination reports addressing the presence and etiology of any joint conditions.  These reports include objective findings and diagnoses that further describe the current nature of some of the joints as to a chronic joint pain condition.  

While the Veteran is not competent to diagnose the claimed apparently musculoskeletal joint conditions, he is competent to describe such symptoms of which he is aware.  The credibility of this lay sourced evidence added to the record is to be presumed.  Justus, 3 Vet. App. at 513.

The medical evidence, and specifically that of the three VA examination reports, which were not previously on file, is not cumulative or redundant of the prior evidence on file, relates to an unestablished fact necessary to substantiate the claim-the presence of a condition associated with joint pain and an etiological nexus-ultimately raises a reasonable possibility of substantiating the claim as it at least meets that low threshold to enable reopening under Shade.

In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for joint pain of multiple joints to include the knees, wrists, ankles, and left shoulder, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for joint pain of multiple joints to include the knees, wrists, ankles, and left shoulder, is reopened, and to this extent only the appeal is granted.


REMAND

As noted in the introduction, in a July 2015 rating decision, the RO granted entitlement to aid and attendance allowance for the Veteran's spouse, effective February 10, 2014.  In August 2015, the Veteran submitted a proper NOD, in which he disagreed with the effective date of award assigned in the July 2015 rating decision.  Because the RO has not yet issued a statement of the case on this claim, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran seeks service connection essentially for disability manifested by multiple joint pain to include of the knees, wrists, ankles, and left shoulder.  In light of the Board's decision reopening the claim of service connection for joint pain, and for purposes of further development required for the reasons outlined below, a remand of the underlying service connection claim is necessary for further development and to accord the RO an opportunity to adjudicate the issue on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

Service connection may also be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015).  As the record reflects that the Veteran had service in Southwest Asia from September 1990 to April 1991, these provisions are also potentially applicable.

In connection with the appealed claim of service connection for joint pain of multiple joints, the Veteran underwent VA examinations in October 2011 and June 2013.  None of the three VA examinations appear to have addressed the specific joints that are part of the claim, specifically, joint pain involving the knees, wrists, ankles, and left shoulder.  

The Veteran has noted in multiple letters that the examiners did not address or mention these joints.  In a statement received in August 2013, the Veteran stated that during VA examination, his knees, ankles and wrists were not examined, even after he told the examiner of the joint pains, to which the examiner advised that he was only to examine the shoulders.  In a May 2014 letter, the Veteran reported that during the examinations, the examiners did not include his knees, and after inquiring, the physician examiner stated that he was only supposed to examine the Veteran's shoulders and he knew nothing of a requirement to examine the knees.  

Based on the foregoing a remand is necessary to afford the Veteran an examination of his claimed joint pain of multiple joints to include the knees, wrists, ankles, and left shoulder, to include with respect to whether there is an undiagnosed illness.

In light of the remand, any relevant outstanding treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue to the Veteran a statement of the case on his claim of entitlement to an effective date prior to February 10, 2014 for the grant of aid and attendance allowance for the Veteran's spouse, so that he may have the opportunity to complete an appeal on this issue by filing a timely substantive appeal.  An issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed multiple joint pain conditions.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset, and likely etiology of any disability, to include an undiagnosed illness, manifested by joint pain to include involvement of the knees, wrists, ankles, or left shoulder.  The claims file and copy of this remand must be made available to and be reviewed by the examiner. 

The examiner is to elicit from the Veteran a history of joint pain and other pertinent symptomatology during and since service, to include of the knees, wrists, ankles, or left shoulder.  The examiner is to conduct all necessary tests or studies to include any indicated imaging studies.

After examination of all indicated joints involving pain to include examination of the knees, wrists, ankles, and left shoulder, the examiner shall provide an opinion as to:

(i) Whether it is at least as likely as not (a 50 percent or greater probability) that disability manifested by joint pain of multiple joints to include of the knees, wrists, ankles, or left shoulder, is an undiagnosed illness or a medically unexplained multisymptom illness.

(ii) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability manifested by joint pain, had its onset during, or is otherwise related to, his active service. 

A complete rationale should accompany all opinions addressed.

4.  Following any additional development deemed appropriate, readjudicate the Veteran's service-connection claim on the merits.  If any benefit sought is not granted, an appropriate supplemental statement of the case must be issued.  The Veteran must be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


